 



Exhibit 10.1
Agreement for Services
Effective July 1, 2006
NMHG Oregon, LLC will pay Mr. Reginald R. Eklund the following fees for services
provided as an independent contractor to NMHG Oregon, LLC or its affiliate NACCO
Materials Handling Group, Inc.:

         
Daily travel pay
  $1,500 per day
 
       
Daily consulting services
  $3,000 per day

In addition, Mr. Eklund will be reimbursed for all related travel and
entertainment expenses. Mr. Eklund agrees to provide receipts for these expenses
to NMHG Oregon, LLC. This Agreement may be terminated by either party upon
written notice.
The scope of this agreement is restricted to Mr. Eklund’s participation as an
independent director of Sumitomo NACCO Materials Handling Co., Ltd.

         
/s/ Michael P. Brogan
 
Michael P. Brogan
President and Chief Executive Officer
NMHG Oregon, LLC
               
 
       
/s/ Reginald R. Eklund
 
Reginald R. Eklund
       

